 

EXHIBIT 10.1

 

 

 

RMR AGGREGATES, INC.

 

NOTE PURCHASE AGREEMENT

 

October 3, 2016

 

 

 

 

 

 

NOTE PURCHASE AGREEMENT dated as of October 3, 2016 (this “Agreement”), is
entered into by and among RMR Aggregates, Inc., a Colorado corporation (the
“Company”), Central Valley Administrators Inc., a Nevada corporation (the
“Purchaser”) and RMR Industrials, Inc., a Nevada corporation (“RMRI”).

 

WHEREAS, subject to the terms and conditions set forth herein, the Company
wishes to sell and issue to the Purchaser, and the Purchaser wishes to purchase
from the Company, a 10% Promissory Note (the “Note”) in an aggregate principal
amount of $2,250,000 (the “Principal Amount”), which Note shall be in
substantially the form attached hereto as Exhibit A.

 

WHEREAS, to induce the Purchaser to purchase the Note, (x) the Company has
agreed to pledge and grant to the Purchaser a first priority security interest
in (i) all of the assets constituting the CalX Limestone mining operation, and
(ii) the working capital of the Company as security for the payment of the
Principal Amount pursuant to the terms of a security agreement, dated as of the
date hereof, by and among the Company and the Purchaser (the “Security
Agreement”) and (y) RMRI has agreed to pledge and grant to the Purchaser a first
priority security interest in 80,000 shares of common stock of the Company, par
value $0.0001 per share (such pledged stock, the “Pledged Shares”), which
represents 80% of the Company’s aggregate issued and outstanding common stock
pursuant to the terms of a share pledge agreement, dated as of the date hereof,
by and among RMRI, the Company and the Purchaser (the “Share Pledge Agreement”
and collectively with this Agreement, the Security Agreement and the Note, the
“Loan Documents”). The Security Agreement and the Share Pledge Agreement shall
be in substantially the forms attached hereto as Exhibit B and Exhibit C,
respectively.

 

WHEREAS, subject to the terms and conditions set forth herein, the Company also
wishes to issue to the Purchaser, and the Purchaser also wishes to receive from
the Company, 20,000 shares of common stock of the Company, par value $0.0001 per
share, which represents 20% of the Company’s aggregate issued and outstanding
common stock (such stock sold to the Purchaser, the “RMRA Stock”).

 

NOW THEREFORE, in consideration of the foregoing and the agreements, covenants,
representations and warranties set forth below, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

SECTION 1.  Issuance and Sale of the Note.

 

1.1          Closing. (a) On the date hereof (the “Closing Date”), the Purchaser
agrees to purchase, and the Company agrees to sell and issue to the Purchaser,
the Note for a purchase price equal to the Principal Amount.

 

(b) The purchase and sale of the Note shall take place at the office of the
Company or at such other place as the parties hereto shall reasonably agree. On
the Closing Date, the Company shall deliver to the Purchaser the Note and the
Purchaser shall deliver to the Company $2,250,000 by wire transfer of
immediately available funds to the Company’s bank account identified by the
Company on or prior to the Closing Date.

 

1.2          Use of Proceeds. The Company may use the proceeds of the Note to
(i) finance a portion of the acquisition consideration for the CalX Limestone
mining operation, (ii) pay any transaction, acquisition or related fees and
expenses, including the legal fees and expenses of Greenberg Traurig, LLP and
(iii) pay for working capital and other general corporate purposes.

 

SECTION 2.  Terms of the Note.

 

2.1          Form of the Note. The Note shall be in substantially the form
attached hereto as Exhibit A.

 

2.2          Payment of Principal and Interest.

 

(a)          Maturity. The Note shall mature on October 3, 2018 (the “Maturity
Date”).

 

(b)          Interest Payments. Interest shall accrue monthly at an interest
rate of 10% per annum on the unpaid principal amount of the Note outstanding and
shall compound monthly. Interest in respect of the Note will be added to the
unpaid principal amount of the Note at the end of each month following the
Closing Date through the Maturity Date (the “PIK Interest”). Amounts
representing the PIK Interest shall be treated as unpaid principal for all
purposes of the Loan Documents and shall bear interest in accordance with this
Section 2.2(b).

 

 

 

 

2.3          Liquidation Right. Upon an Event of Default arising from the
failure to repay the outstanding principal amount of the Note on the Maturity
Date, the Purchaser shall have the right to cause the Company to sell its assets
until the Company repays the then outstanding amounts due under the Note (such
right, the “Liquidation Right”). If the Purchaser elects to exercise its
Liquidation Right, the Purchaser shall have the right to appoint a trustee to
assist in carrying out the sale of the Company’s assets pursuant to the terms of
this Agreement.

 

2.4          Call Right. The Company shall have the right to call the Note at
any time at par plus accrued interest thereunder. Upon repayment of the Note and
all accrued interest thereunder, the Purchaser shall promptly surrender the Note
to the Company and the Note shall be immediately cancelled.

 

SECTION 3.  Terms of the RMRA Stock Issuance.

 

3.1          Terms of the Issuance. On the Closing Date, the Purchaser agrees to
receive, and the Company agrees to issue to the Purchaser the RMRA Stock at the
office of the Company or at such other place as the parties hereto shall
reasonably agree.

 

3.2          Purchaser Conversion Right. At any time, the Purchaser shall have
the right to convert the RMRA Stock, in whole or in part, into Class B Common
Stock of RMRI, par value $0.001 per share (“RMRI Common Stock”) at a ratio of
1.0 share of RMRA Stock being converted into 7.5 shares of RMRI Common Stock.
For example, if the Purchaser were to convert all of the RMRA Stock into RMRI
Common Stock, the Purchaser would receive 150,000 shares of RMRI Common Stock.
If the Purchaser elects to exercise its conversion right pursuant to this
Section 3.2, it shall deliver written notice to the Company and RMRI specifying
the amount of RMRA stock that will be converted into RMRI Common Stock (such
notice, the “Purchaser Conversion Notice”). No later than 10 Business Days after
receipt of the Purchaser Conversion Notice, (i) RMRI shall issue and deliver the
RMRI Common Stock (in the amount specified in the Purchaser Conversion Notice)
to the Purchaser and (ii) the Purchaser shall deliver the RMRA Stock to the
Company (in the amount specified in the Purchaser Conversion Notice). “Business
Day” shall mean any day that is not a Saturday, Sunday or other day on which
commercial banks in Nevada are authorized or required by law to close or remain
closed. For the avoidance of doubt, the purchaser conversion right set forth in
this paragraph shall survive the termination of the Loan Documents and the
repayment of the Principal Amount plus all accrued interest on the Note.

 

3.3          Equity Call. At any time after (i) October 3, 2017 and (ii) after
the Note is no longer outstanding, the Company shall have the right to call the
RMRA Stock in exchange for RMRI Common Stock at a ratio of 1.0 share of RMRA
Stock being converted into 7.5 shares of RMRI Common Stock; provided that the
most recent publicly available share price of RMRI is equal to or greater than
$15.00 per share; provided, further, however, that the amount of RMRA Stock that
may be called pursuant to this provision shall be limited to the extent (but
only to the extent) necessary to ensure that, following such exercise, the total
number of shares of RMRI’s common stock then beneficially owned by the Purchaser
and its affiliates and any other persons whose beneficial ownership of RMRI’s
common stock would be aggregated with the Purchaser’s for purposes of Section
13(d) of the Securities Exchange Act of 1934, as amended, does not exceed 4.99%
of the total number of issued and outstanding shares of RMRI’s common stock. For
example, if the Company were to call all of the RMRA Stock and exchange it for
RMRI Common Stock, the Purchaser would receive 150,000 shares of RMRI Common
Stock. If the Company elects to exercise its call right pursuant to this Section
3.3, it shall deliver written notice to the Purchaser and RMRI specifying the
amount of RMRA stock to be called (such notice, the “Call Notice”). No later
than 10 Business Days after receipt of the Call Notice, (i) RMRI shall issue and
deliver the RMRI Common Stock (in the amount specified in the Call Notice) to
the Purchaser and (ii) the Purchaser shall deliver the RMRA Stock to the Company
(in the amount specified in the Call Notice).

 

SECTION 4.  Representations and Warranties of the Company. The Company hereby
represents and warrants to each of the other parties hereto as follows:

 

 

 

 

4.1          Organization and Standing. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Colorado and has all requisite corporate power and authority to carry on its
business as now conducted. The Company is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect. “Material Adverse Effect” means a material
adverse effect on the business or financial condition of the Company.

 

4.2          Corporate Power. The Company has all requisite legal and corporate
power to enter into, execute and deliver each of the Loan Documents to which it
is a party. This Agreement is, and upon issuance, the Note will be, the valid
and binding obligations of the Company, enforceable in accordance with their
terms, except as the same may be limited by bankruptcy, insolvency, moratorium
and other laws of general application affecting the enforcement of creditors’
rights.

 

4.3          Authorization.

 

(a)          Corporate Action. All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution, delivery and performance of the Loan Documents, the authorization,
sale, issuance and delivery of the Note and the RMRA Stock and the performance
of all of the Company’s obligations under this Agreement has been taken.

 

(b)          Valid Issuance. The Note (when issued in accordance with the terms
of the Loan Documents) and the RMRA Stock, will be validly issued and will be
free of any liens or encumbrances; provided, however, that the Note and the RMRA
Stock are, or will be, subject to restrictions on transfer under (i) state
and/or federal securities laws, and (ii) the Loan Documents.

 

(c)          No Registration. The offering of the Note and the RMRA Stock
pursuant to the applicable Loan Documents are exempt from registration and
qualification under state securities or “blue sky” laws, assuming the
truthfulness of the Purchaser’s representations and warranties set forth below
in this Agreement.

 

SECTION 5.  Representations and Warranties by the Purchaser. The Purchaser
represents to the Company and RMRI as follows:

 

5.1          Investment Intent; Authority. The Purchaser is acquiring the Note
and the RMRA Stock for investment for the Purchaser’s own account, not as
nominee or agent, and not with a view toward, or for resale in connection with,
any distribution or public offering thereof within the meaning of the Act. The
Purchaser has the full right, power, authority and capacity to enter into and
perform the Loan Documents to which it is a party and each such Loan Document
constitutes a valid and binding obligation of the Purchaser, except as the same
may be limited by bankruptcy, insolvency, moratorium and other laws of general
application affecting the enforcement of creditors’ rights.

 

5.2          The Note and the RMRA Stock Not Registered. The Purchaser
understands and acknowledges that the offering of the Note and the RMRA Stock
pursuant to the applicable Loan Documents will not be registered under the Act
or qualified under state securities or “blue sky” laws on the grounds that the
offering and sale of securities contemplated by this Agreement are exempt from
such registration and qualification, and that the Company’s reliance upon such
exemptions is predicated upon the Purchaser’s representations and warranties set
forth in this Agreement. The Purchaser acknowledges and understands that resale
of the Note and the RMRA Stock shall be restricted indefinitely unless such
resale is subsequently registered under the Act and qualified under state
securities or “blue sky” laws or an exemption from such registration and such
qualification is available which the Company does not anticipate. The Purchaser
acknowledges that the Company is under no obligation to effect any registration
with respect to the Note or the RMRA Stock or to file for or comply with any
exemption from registration and does not anticipate doing so. Additionally, the
Purchaser understands that the transfer of the Note and the RMRA Stock shall
require compliance with the private placement exemption under the Act and shall
additionally require the consent of the Company which consent may be withheld
for any reason.

 

 

 

 

5.3          Transfer Restrictions; Lack of Liquidity. The Purchaser understands
and acknowledges that (a) in no event will it sell, assign, transfer, pledge,
encumber or dispose the Note or the RMRA Stock other than with the prior written
consent of the Company, (b) a transfer of the RMRA Stock may only be effected on
the books of the Company, at the Company’s sole discretion and (c) any attempted
sale, assignment, transfer, pledge, encumbrance or disposition of the Note in
violation of any of the Loan Documents shall be null and void ab initio. The
Purchaser is financially capable of holding the Note and the RMRA Stock for an
indefinite period of time and that it does not need liquidity with respect to
its investment in the Note and the RMRA Stock.

 

5.4          Knowledge and Experience. The Purchaser: (a) has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the Purchaser’s prospective investment in the Note and the
RMRA Stock, (b) has the financial ability to bear the economic risks of the
Purchaser’s prospective investment including the risk of a total loss of
investment and a complete lack of liquidity, (c) has had all questions which
have been asked by the Purchaser satisfactorily answered by Company, (d) has not
been offered the Note or the RMRA Stock by any form of advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media, or broadcast over television or radio, or any seminar or meeting whose
attendees have been invited by any such media, (e) has determined that the Note
and the RMRA Stock are a suitable investment for the Purchaser and (f)
acknowledges and understands that no governmental authorities have passed upon
the terms of the offering of the Note or the RMRA Stock or the disclosures made
in connection therewith or made any finding or determination as to the fairness
of an investment in the Note or the RMRA Stock.

 

5.5          Permitted Holder. The Purchaser (i) is an “accredited investor”
within the meaning of Rule 501 of Regulation D of the Act and (ii) has a net
worth (assets minus liabilities) of at least $1,000,000.

 

5.6          Organizational Documents. The Purchaser has carefully reviewed and
understands the terms of the Company’s Articles of Incorporation and By-Laws.

 

5.7          No Reliance. In making its decision to purchase the Note and the
RMRA Stock, the Purchaser has relied solely upon independent investigations made
by the Purchaser or by its professional advisers. The Purchaser is not relying
on the Company or RMRI with respect to any legal, tax or other economic
considerations relating to the Purchaser’s investment decision.

 

5.8          No Oral Representations. The Purchaser confirms that no oral or
written representations or warranties have been made to the Purchaser by the
Company or any of its officers, employees, agents, sub-agents, affiliates or
advisors, other than any representations of the Company contained herein, and in
entering into any of the Loan Documents, the Purchaser is not relying upon any
representations other than those contained herein.

 

5.9          Prohibited Party to Transaction. Neither the Purchaser nor any
Person who owns an interest in the Purchaser (a “Purchaser Party”) is now, or
shall be at any time prior to or at the date hereof, a Person with whom a United
States citizen, entity organized under the laws of the United States or its
territories or entity having its principal place of business within the United
States or any of its territories, or a United States Financial Institution as
defined in 31 U.S.C. Section 5312, as amended, is prohibited from transacting
business of the type contemplated by this Agreement, whether such prohibition
arises under United States law, regulation, or executive orders and lists
published by the Office of Foreign Assets Control, Department of the Treasury.

 

5.10        Money Laundering. To the best of the Purchaser’s knowledge, neither
the Purchaser nor any Purchaser Party, nor any Person providing funds to the
Purchaser: (i) is under investigation by any governmental authority for, or has
been charged with, or convicted of, money laundering, drug trafficking,
terrorist related activities, any crimes which in the United States would be
predicate crimes to money laundering, or any violation of any Anti-Money
Laundering Laws (as defined below); (ii) has been assessed civil or criminal
penalties under any Anti-Money Laundering Laws; or (iii) has had any of its
funds seized or forfeited in any action under any Anti-Money Laundering Laws.
For purposes of this Section 5.10, the term “Anti-Money Laundering Laws” shall
mean laws, regulations and sanctions, state and federal, criminal and civil,
that: (i) limit the use of and/or seek the forfeiture of proceeds from illegal
transactions; (ii) limit commercial transactions with designated countries or
individuals believed to be terrorists, narcotics dealers or otherwise engaged in
activities contrary to the interests of the United States; (iii) require
identification and documentation of the parties with whom a financial
institution conducts business; or (iv) are designed to disrupt the flow of funds
to terrorist organizations. Such laws, regulations and sanctions shall be deemed
to include the USA PATRIOT Act of 2001, Pub. L. No. 107-56, the Bank Secrecy
Act, 31 U.S.C. Section 5311 et. seq., the Trading with the Enemy Act, 50 U.S.C.
Appendix, the International Emergency Economic Powers Act, 50 U.S.C. Section
1701 et. seq., and the sanction regulations promulgated pursuant thereto by the
OFAC, as well as laws relating to prevention and detection of money laundering
in 18 U.S.C. Sections 1956 and 1957.

 

 

 

 

SECTION 6.  Conditions to Closing.

 

6.1          Conditions of the Purchaser’s Obligations at the Closing. The
obligation of the Purchaser to purchase the Note is subject to the fulfillment
to the Purchaser’s satisfaction (or waiver), prior to or at such Closing, of
each of the following conditions:

 

(a)          The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (provided that any
representation and warranty that is qualified as to materiality, Material
Adverse Effect, or similar language shall be true and correct in all respects)
on and as of the date of such Closing as if made on and as of such date.

 

(b)          The Company shall have performed and complied in all material
respects with all agreements and obligations contained in this Agreement that
are required to be performed or complied with by it on or before such Closing.
The Company and RMRI shall have delivered signed counterparts of the Loan
Documents, as applicable, on or prior to the Closing Date.

 

(c)          All corporate and other proceedings in connection with the
transactions contemplated at the Closing and all documents incident thereto
shall be reasonably satisfactory in form and substance to the Purchaser.

 

(d)          On or prior to the Closing Date, the Company shall have paid all
fees and expenses of Greenberg Traurig, LLP incurred in connection with the
preparation, negotiation and/or execution of the Loan Documents and the related
acquisitions.

 

(e)          On or prior to the Closing Date, $1,500,000 of additional capital,
in the form of an equity contribution or proceeds from the issuance of
subordinated debt, will be contributed to the Company, and reasonably
satisfactory evidence of the receipt of such equity contribution or the receipt
of such proceeds of subordinated debt shall be provided to the Purchaser.

 

6.2          Conditions of the Company’s Obligations at Closing. The obligations
of the Company to the Purchaser under this Agreement are subject to the
fulfillment to the Company’s satisfaction (or waiver), prior to or at the
Closing, of each of the following conditions:

 

(a)          The representations and warranties of the Purchaser participating
in such Closing contained in this Agreement shall be true and correct in all
material respects (provided that any representation and warranty that is
qualified as to materiality, Material Adverse Effect, or similar language shall
be true and correct in all respects) on and as of the date of such Closing as if
made on and as of such date.

 

(b)          The Purchaser shall have delivered to the Company the applicable
purchase price for the Note and the RMRA Stock at the Closing. The Purchaser
shall have delivered signed counterparts of the Loan Documents on or prior to
the Closing Date.

 

(c)          The Purchaser shall have delivered satisfactory evidence to the
Company demonstrating that the sale of the Note and the RMRA Stock to the
Purchaser is permitted by all applicable laws and regulations.

 

SECTION 7.  Affirmative Covenants of the Company. The Company covenants and
agrees that, until the earlier of (i) the Maturity Date or (ii) the date of
repayment of the Principal Amount plus all accrued interest on the Note, the
Company shall:

 

 

 

 

(a)          Corporate Existence. Take all reasonably necessary action to
maintain, preserve and renew (i) its corporate existence and (ii) all material
licenses, authorizations and permits necessary to conduct its businesses, except
where the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(b)          Compliance with Laws. Comply with all applicable laws, rules and
regulations of all governmental authorities, except where the failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect

 

(c)          Books and Records. Maintain proper books of record and account in a
manner to allow financial statements to be prepared in all material respects in
conformity with U.S. GAAP consistently applied in respect of all material
financial transactions and matters involving the assets and business of the
Company.

 

SECTION 8.  Negative Covenants of the Company. The Company covenants and agrees
that, until the earlier of (i) the Maturity Date or (ii) the date of repayment
of the Principal Amount plus all accrued interest on the Note, the Company shall
not:

 

(a)          Amendments to Organizational Documents. Amend its Articles of
Incorporation or By-Laws in a manner that is materially adverse to the
Purchaser.

 

(b)          Indebtedness. Create, incur, assume or suffer to exist any
indebtedness other than (i) the Note and (ii) subordinated indebtedness in an
aggregate amount of up to $1,500,000 to fund the acquisitions.

 

(c)          Issuance of Equity Interests. Issue any equity interests other than
the common stock of the Company.

 

(d)          Material Transaction. Enter into any material joint venture,
strategic partnership or make any material acquisition of or any material
investment in any person (each a “Transaction”) other than (i) a public company
merger or (ii) the acquisitions.

 

(e)          Change in Business. Change the business of the Company from the
business conducted by the Company on the Closing Date, other than business
activities which are extensions thereof or otherwise related thereto.

 

(f)           Change in Auditors. Change the Company’s independent public
accounting firm without the Purchaser’s consent, other than to a “Big Four”
accounting firm.

 

(g)          Change of Control. Enter into any transaction, or series of
transactions, whether by merger, sale or otherwise that results in (i) a
majority of the Company’s outstanding common stock being owned by one or more
persons who are not holders of the Company’s outstanding common stock as of the
Closing Date after giving effect to the transactions contemplated hereunder or
(ii) the sale of all or substantially all of the Company’s assets to a person
owned by one or more persons who are not holders of the Company’s outstanding
common stock as of the Closing Date after giving effect to the transactions
contemplated hereunder, provided that the sale of assets pursuant to Section 2.3
shall not result in an Event of Default under this clause (g).

 

(h)          Equity Plans. Adopt or otherwise implement any new stock option,
stock grant or other equity compensation plan for the Company's employees,
directors or consultants.

 

(i)           Liquidation. Take any action to liquidate, dissolve or otherwise
win-dup the Company, except at the direction of the Purchaser.

 

(j)           Redemptions. Redeem or repurchase any outstanding RMRA Stock,
except as provided under Section 3.2 and Section 3.3.

 

 

 

 

(k)          No Impairment. Through any reorganization, recapitalization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed hereunder by the
Company, but will at all times in good faith assist in the carrying out of all
the provisions of the Note and in the taking of all such actions as may be
necessary or appropriate in order to protect the respective conversion rights of
the Purchaser against impairment.

 

(l)          No Issuance of Additional Stock. Issue any additional shares of
common stock of the Company without the consent of the Purchaser.

 

SECTION 9.  Events of Default. If any of the following events (any such event,
an “Event of Default”) shall occur:

 

(a)          the Company shall fail to observe or perform any material covenant
or agreement contained in this Agreement, and such failure shall continue
unremedied for a period of 15 days after written notice thereof from the
Purchaser to the Company.

 

(b)          Payment default under the Note.

 

(c)          any representation or warranty made or deemed made by the Company
in this Agreement shall prove to have been incorrect in any material respect
when made or deemed made.

 

(d)          the Company shall (i) voluntarily commence any proceeding or file
any petition or any notice of its intent to commence or file any such
proceeding, petition or proposal seeking relief under Title 11 of the United
States Code or any other federal or state bankruptcy, insolvency or similar law,
(ii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator or similar official for any such person or for any substantial part
of its property or assets, (iii) make a general assignment for the benefit of
creditors, or (iv) take any corporate or stockholder action in furtherance of
any of the foregoing.

 

(e)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company or of any substantial part of the property or assets
thereof, under Title 11 of the United States Code or any other federal or state
bankruptcy, insolvency or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator or similar official for the Company or any
substantial part of its property or (iii) the winding-up or liquidation of the
Company, and such proceeding, petition or order shall continue undismissed or
unstayed and in effect for a period of 90 consecutive days.

 

(f)          the Note shall cease to be in full force and effect and enforceable
against the Company in accordance with the terms of the Loan Documents (other
than by reason of any action taken (or the failure to take any action) by the
Purchaser).

 

Upon the occurrence of any Event of Default (other than an Event of Default
described in subsection (d) or (e) above, in which case all principal and
interest shall automatically become immediately due and payable in full), at any
time thereafter during the continuation of such Event of Default, the Purchaser
may elect, by written notice delivered to the Company (a “Remedies Election”),
to take any or all of the following actions: (i) declare the Note to be
forthwith due and payable, whereupon the entire unpaid Principal Amount,
together with accrued and unpaid Interest thereon (compounded monthly from the
Closing Date to the date of payment of the Note in full), shall become forthwith
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Company, anything
contained herein or in the other Loan Documents to the contrary notwithstanding;
and (ii) exercise any and all other remedies provided in the Loan Documents or
available at law or in equity upon the occurrence and continuation of an Event
of Default.

 

 

 

 

SECTION 10. Miscellaneous.

 

10.1        Waiver and Amendments. Any provision of this Agreement and the other
Loan Documents may be amended only upon the written consent of the Company, RMRI
and the Purchaser. No waiver shall be effective against any party unless it
shall be in writing and signed by such party. No failure or delay on the part of
the Company, RMRI or the Purchaser in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.

 

10.2        Governing Law. This Agreement and the other Loan Documents and all
actions arising out of or in connection with the Loan Documents shall be
governed by and construed in accordance with the laws of the State of Nevada,
without regard to the conflicts of law provisions thereof. The parties hereto
irrevocably submit to the exclusive jurisdiction of any state or federal court
sitting in the County of Clark, the State of Nevada, over any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents.

 

10.3        WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

10.4        Entire Agreement. The Loan Documents collectively constitute the
full and entire agreement and understanding between and among the parties with
regard to the subject matter hereof and thereof.

 

10.5        Survival. The representations, warranties, covenants and agreements
made herein shall survive the execution and delivery of this Agreement.

 

10.6        Notices, etc. All notices, demands, approvals, consents and other
communications provided for or permitted hereunder (each a “Notice”) shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed electronic mail or facsimile
if sent during normal business hours of the recipient; if not, then on the next
Business Day, (iii) three (3) Business Days after having been sent by registered
or certified mail, return receipt requested, postage prepaid or (iv) one (1)
Business Day after deposit with a nationally recognized overnight courier,
specifying next-day delivery, with written verification of receipt. Any such
notice shall be sent by registered or certified first-class mail, return receipt
requested, courier service, personal delivery or electronic mail, as follows:

 

If to the Company or RMRI:

 

9301 Wilshire Blvd., Suite 312

Beverly Hills, CA 90210

Attn: Chief Executive Officer

 

With a copy to:

Greenberg Traurig, LLP

1201 K Street, Suite 1100

Sacramento, CA 95814

Attn: Mark C. Lee

Phone: (916) 442-1111

Fax: (916) 448-1709

 

If to the Purchaser, to the address set forth below the signature of the
Purchaser on the signature pages hereto. Any party may by Notice given in
accordance with this Section 10.6 designate another address or person for
receipt of Notices hereunder.

 

 

 

 

10.7        Validity. If any provision of this Agreement or any other Loan
Document shall be judicially determined to be invalid, illegal or unenforceable,
then the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.

 

10.8        Counterparts, etc. This Agreement and the other Loan Documents may
be executed (including by facsimile transmission) with counterpart signature
pages or in any number of counterparts, each of which shall be an original, but
all of which together shall be deemed to constitute one instrument. This
Agreement and the other Loan Documents shall become effective upon the execution
and delivery hereof by each of the parties hereto.

 

10.9        Severability. If any one or more of the provisions contained herein
or in any of the other Loan Documents, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable in any respect for any
reason, then the validity, legality and enforceability of any such provision
hereof shall not be in any way impaired, unless the provision held invalid,
illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof or thereof.

 

10.10      Expenses. Each of the Purchaser and the Company shall be responsible
for their respective fees and expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement.

 

10.11      Advice of Counsel. Each of the parties hereto acknowledges that, in
executing each of the Loan Documents, such party has had the opportunity to seek
the advice of independent legal counsel, and has read and understood all of the
terms and provisions of each of the Loan Documents.

 

[Remainder of page intentionally left blank.

Signature pages follow.]

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

  RMR AGGREGATES, INC.             By: /s/ Chad Brownstein     Name: Chad
Brownstein     Title: Chief Executive Officer             RMR INDUSTRIALS, INC.
            By: /s/ Chad Brownstein     Name: Chad Brownstein     Title: Chief
Executive Officer             CENTRAL VALLEY ADMINISTRATORS, INC.           By:
/s/ Richard Merkin     Name: Richard Merkin     Title: President            
Address for Notice:           3115 Ocean Front Walk, Suite 301     Marina del
Rey, CA 90292     Telephone No.: (310) 823-5250  

 

 

